UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010. or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-28083 NEXT GENERATION MEDIA CORP. (Exact name of registrant as specified in its charter) Nevada 88-0169543 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7ullerton Road, Springfield, VA (Address of principal executive offices) (Zip Code) 703-644-0200 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.oYesoNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock. As of May 17, 2010 there were 19,373,397 shares of common stock, $0.01 par value issued and outstanding. 2 NEXT GENERATION MEDIA CORP. FORM 10-Q REPORT INDEX Part I - Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets: March 31, 2010 and December 31, 2009 (Unaudited and Audited) 4 Condensed Consolidated Statements of Operations: Three Months Ended March 31, 2010 and 2009 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows: Three Months Ended March 31, 2010 and 2009 (Unaudited) 6 Consolidated Statement of Stockholders' Equity (Deficit) Three Months Ended March 31, 2010 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2.Management's Discussion And Analysis of Financial Condition And Results of Operations 16 Item 3.Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 Part II - Other Information 21 Item 1.Legal Proceedings 21 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3.Defaults Upon Senior Securities 22 Item 4.Submission Of Matters To A Vote Of Security Holders 22 Item 5.Other Information 22 Item 6.Exhibits 22 Signatures 23 Exhibit Index 24 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NEXT GENERATION MEDIA CORP. CONDENSED CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2009 (unaudited) (audited) March 31, December 31, ASSETS CURRENT ASSETS: Cash and equivalents $ $ Accounts receivable, net of allowance of $392,545 and $433,674, respectively - Prepaid expenses and other current assets Total current assets Net assets of discontinued operations held for sale ) - Fixed assets, net Total assets $ $ LIABILITIES AND DEFICIENCY IN STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Obligation under capital leases, current - Notes payable, current - Lines of credit - Security deposit Total current liabilities Long term debt, less current maturities: Notes payable Total long term liabilities Total liabilities DEFICIENCY IN STOCKHOLDERS' EQUITY Common stock, par value $0.01 per share;50,000,000 shares authorized, 12,373,397 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total stockholders' equity ) ) $ $ See the accompanying notes to the unaudited condensed consolidated financial statements 4 NEXT GENERATION MEDIA CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Three months ended March 31, REVENUES: Net sales $
